Citation Nr: 1825106	
Decision Date: 04/26/18    Archive Date: 05/07/18

DOCKET NO.  13-11 658	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for a bilateral foot condition.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and the Veteran's wife


ATTORNEY FOR THE BOARD

G. Lilly, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1973 to December 1976.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, OH.  

In October 2017, the Veteran testified at a video conference hearing (hearing) before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the claims file. 

New and material is not required to reopen a claim when after a final decision VA receives relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim.  38 C.F.R. § 3.156(c).  In this case, service department records, specifically the Veteran's service treatment records (STRs), were obtained and associated with the claims file in March 2015.  These records reflect that the Veteran's entrance examination includes a notation that the Veteran had a diagnosis of pes planus.  The records were not associated with the claims file at the time of the prior denial, and are relevant to the claim as they relate to the Veteran's pre-existing disability. Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).  At the hearing, the Veteran testified that he was treated for problems with his feet.  Thus, new and material evidence is not required and the claim must be reconsidered de novo. 38 C.F.R. § 3.156(c).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although further delay is regrettable, the Board finds that additional development is necessary before the claim can be adjudicated on the merits.


Outstanding STRs

The Board acknowledges that the RO properly attempted to obtain the Veteran's STRs and informed the Veteran that the VA was unable to locate his STRs.  See July 2010 VA Memorandum.  However, subsequent to that notice, additional service records including the Veteran's personnel records and part of the Veteran's STRs were associated with the claims file.  Notably, the Veteran's discharge examination was not included in STRs.  

The Veteran's treatment records from Fort Ord, California and Fort Jackson, South Carolina were also not included in the claims file.  Although there is a notation from May 1988 that a search for in-service treatment records "produced no records" (see May 1988 VA Form 21-3101), a review of the record confirms that additional development was not undertaken to request any relevant medical records from the Hospitals in Fort Ord and Fort Jackson.  The record must reflect VA's effort to develop such alternate or collateral sources to support the Veteran's claim.  See Washington v.Nicholson, 19 Vet. App. 362, 370 (2005)(noting in the absence of STRs that morning reports could have been used to verify personnel actions, and corroborate the Veteran's testimony that he was not available for duty on the dates he testified he was injured.)  Therefore, a remand is warranted to obtain these treatment records, which confirm the Veteran's in-service injury, and the Veteran's separation examination, if available.

VA Examination

The Board notes that the Veteran has not been afforded a VA examination for his bilateral foot condition.  The VA's duty to assist includes providing a medical examination and obtaining an opinion when it is necessary to make a decision on a claim.  38 U.S.C. § 5103A (d); 38 C.F.R. § 3.159.  A VA examination is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim, but (1) contains competent evidence of diagnosed disability or persistent or recurrent symptoms of disability, (2) establishes that the Veteran suffered an event, injury or disease in service, or has a presumptive disease during the pertinent presumptive period, and (3) indicates that the claimed disability may be associated with the in-service event, injury, or disease, or with another service-connected disability. 38 C.F.R. § 3.159 (c)(4); McLendon v. Nicholson, 20 Vet. App. 79, 83-86 (2006).  There is a low threshold for finding a link between a current disability and service which would require a medical examination.  Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon, 20 Vet. App. at 83.  

With regard to the Veteran's bilateral foot condition, he testified that he was treated for foot problems during service including at boot camp and has continued to experience severe pain since active service.  See Hearing Transcript.  Thus, for the purposes of this remand, he competently reports that he was treated for feet problems during service, and that he continues to experience problems with his feet.  As the Veteran has a current bilateral foot disability and has received in service treatment for a foot condition, there is an indication that the in-service treatment may be related to the Veteran's current foot disabilities.  Accordingly, a remand is warranted to assess the current status of such and determine nature and etiology of the Veteran's current foot condition(s).  

Pes Planus

The Veteran's entrance examination in December 1973 indicates that the Veteran had pes planus.  See STR-Medical.  Because the Veteran's pes planus was noted upon entrance examination the presumption of soundness does not attach.  See 38 U.S.C. § 1111; 38 C.F.R. § 3.303(c).  However, if a pre-existing disorder is noted upon entry into service, service connection may be granted based on aggravation of that disorder.  38 U.S.C. § 1153; 38 C.F.R. § 3.306(b); Wagner v. Principi, 370 F. 3d 1089, 1096 (Fed. Cir 2004).  Independent medical evidence is needed to support a finding that the pre-existing disorder increased in severity in service.  See Paulson v. Brown, 7 Vet. App. 466, 470-471 (1995); Crow v. Brown, 7 Vet. App. 238, 246 (1994).  A pre-existing disability or disease will be considered to have been aggravated by active service when there is an increase in disability during service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C. § 1153; 38 C.F.R. § 3.306 (a), (b).  
The Veteran testified at the hearing in October 2017, that he had no problems with his feet prior to service and played sports in high school including football and track.  The Veteran also testified that he was given inserts for his boots due to foot pain in service caused by marching, running, and performing physical training in boots during boot camp.  The Veteran also reported that he underwent foot surgery in 1986 and continues to have foot pain.  VA and private treatment records show the Veteran has received treatment for foot conditions since 1987.  The most recent VA treatment record from May 2010 confirms the Veteran was diagnosed with metatarsalgia and bilateral pes planus.  

Given the evidence outlined above, the Veteran should be afforded a VA examination with medical opinion from a physician concerning whether the Veteran's currently diagnosed bilateral foot condition is due to the pre-existing pes planus and, if so, was it clearly and unmistakably aggravated by his active service beyond the natural progress of the disease.  See McLendon v, 20 Vet. App. 79.

If it is determined that the Veteran's bilateral foot condition(s), including metatarsalgia or any other disorder diagnosed on remand, is not due to the pre-existing pes planus, a medical opinion is also needed as to the etiology of that disorder. Id.  


Accordingly, the case is REMANDED for the following action:

1.  Obtain any outstanding VA records dated from May 2010 and/or private medical records and associate them with the claims file.  

2.  Contact the appropriate custodian of Federal records to search the unit history, lessons learned, morning reports, unit rosters, and daily status reports that relate to whether the Veteran was treated for any foot conditions during basic training and active service.  

3.  Obtain all medical records for the Veteran's active service not already in the claims file, to specifically include any treatment records from Ft. Ord and Ft. Jackson Hospitals from January 1974, as well as the Veteran's separation examination.  Efforts to obtain the Federal Government records should only end if they do not exist or further efforts to obtain them would be futile.  38 C.F.R. § 3.159 (c) (1).  

If the records are unavailable, the Veteran should be advised of such unavailability, and the claims file must be properly documented as to the unavailability of these records.

4.  Following the above development, schedule the Veteran for a VA examination by an appropriate clinician to determine the nature and etiology of all current bilateral feet disorders.  All pertinent evidence of record must be made available to and reviewed by the examiner.  

5.  The examiner should take into account the fact that the Veteran has been diagnosed pes planus, which has been found to pre-exist service.  

Following review of the record and all necessary testing the examiner should opine as to:

a)  Whether it is clear and unmistakable that the preexisting pes planus WAS NOT aggravated by the Veteran's active military service.  

b) IF there is an increase in severity, the examiner should indicate whether there is clear and unmistakable evidence that any increase in severity was due to the natural progression of the condition(s).  

The examiner should note that "clear and unmistakable" means that the evidence is undebatable.  

c) IF there is an increase in severity not due to the natural progression of the condition(s), the examiner should indicate whether the Veteran's currently diagnosed bilateral foot conditions to include metatarsalgia, are related to the in-service increase in severity or not.  

d) If metatarsalgia, or any other currently diagnosed foot condition(s) is not related to the pre-existing pes planus, then an opinion must be provided as to whether it is at least as likely as not that the currently diagnosed disorders are due to the Veteran's military service and an injury he sustained therein.

The term "as likely as not" does not mean merely within the realm of medical possibility, rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it. 

A full rationale should be provided for all stated medical opinions.  If the examiner concludes that the requested opinion cannot be provided without resort to speculation, the examiner should so state and explain why this opinion would be speculative and what, if any, additional evidence would permit such an opinion to be made

6. THE AOJ MUST REVIEW THE CLAIMS FILE AND ENSURE THAT THE FOREGOING DEVELOPMENT ACTION HAS BEEN COMPLETED IN FULL. IF ANY DEVELOPMENT IS INCOMPLETE, APPROPRIATE CORRECTIVE ACTION MUST BE IMPLEMENTED. IF ANY REPORT DOES NOT INCLUDE ADEQUATE RESPONSES TO THE SPECIFIC OPINIONS REQUESTED, IT MUST BE RETURNED TO THE PROVIDING EXAMINER FOR CORRECTIVE ACTION.

7.  Then, readjudicate the Veteran's claims. If the claims remain denied, the Veteran and his representative should be issued a Supplemental Statement of the Case. An appropriate period of time should be allowed for response.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).






	(CONTINUED ON NEXT PAGE)









_________________________________________________
YVETTE R. WHITE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




